Citation Nr: 1631471	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  11-05 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for headaches and brain damage, to include as secondary to paranoid schizophrenia or schizoaffective disorder.

2.  Entitlement to service connection for a right ankle disorder.

3.  Entitlement to service connection for a left ankle disorder.

4.  Entitlement to service connection for a disorder manifested by leg muscle cramps, to include as secondary to service-connected bilateral pes planus and bilateral degenerative joint disease of the feet.

5.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for deep vein thrombosis.

6.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for bilateral cellulitis of the legs.

7.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for pulmonary embolism.

8.  Entitlement to an increased rating for bilateral pes planus, currently rated as 30 percent disabling.

9.  Entitlement to special monthly compensation based on the need for regular aid and attendance or housebound status.

10.  Entitlement to special monthly pension based on the need for regular aid and attendance or housebound status.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from November 1973 to March 1978. 

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and Wichita, Kansas.  The Veteran's claims file is currently under the jurisdiction of the VA RO in Wichita, Kansas.

In April 2012, the Board remanded the new-and-material issue, service-connection issues, and special-monthly-pension issue for further development.

The RO has considered the leg-muscle-cramps disorder as secondary to the service-connected bilateral pes planus.  Service connection is in effect for bilateral degenerative joint disease of the feet.  In Schroeder v. West, 212 F.3d 1265, 1271   (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit (the Federal Circuit) held that VA's duty to assist attaches to the investigation of all possible causes of a current disability, including those unknown to the claimant. Therefore, the Board will consider whether the leg-muscle-cramps disorder is secondary to the service-connected bilateral degenerative joint disease of the feet and the issues are as stated on the first two pages of this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

All issues except the new-and-material issue and the two service-connection issues regarding the ankles are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an August 2002 rating decision, the RO reopened a claim of entitlement to service connection for headaches and brain damage and denied the claim on the merits.

2.  The evidence added to the record since the August 2002 rating decision, when viewed by itself or in the context of the entire record, does not relate to an unestablished fact that is necessary to substantiate the claim of service connection for headaches and brain damage.

3.  The weight of the evidence shows that the Veteran does not have and has not had a right ankle disorder, to include arthritis, since he filed his claim in May 2006.

4.  The weight of the evidence shows that the Veteran does not have and has not had a left ankle disorder, to include arthritis, since he filed his claim in May 2006.


CONCLUSIONS OF LAW

1.  The August 2002 rating decision as to the denial of the reopening of the claim of entitlement to service connection for headaches and brain damage is final.  38 U.S.C.A. § 7105 (West 2014).

2.  Evidence received since the August 2002 rating decision is not new and material, and the claim for entitlement to service connection for headaches and brain damage is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.159 (2015). 

3.  A right ankle disorder was not incurred in or aggravated by service, and arthritis of the right ankle may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).  

4.  A left ankle disorder was not incurred in or aggravated by service, and arthritis of the left ankle may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2006, September 2014 (pursuant to the April 2012 remand), and October 2014 of the information and evidence needed to substantiate and complete a claim of entitlement to service connection on a direct basis, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In the May 2006 letter, VA provided him notice of the basis for a previous denial of service connection for headaches, and told the Veteran that he needed to submit new and material evidence that related to that basis.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  VA provided notice of how disability evaluations and effective dates are assigned in May 2006.  These claims were most recently readjudicated in a supplemental statement of the case issued in March 2015.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims being adjudicated to the extent possible, and, as warranted by law, afforded a VA examination.  The RO obtained service treatment records and VA treatment records, to include VA treatment records obtained pursuant to the Board remand.  The RO also obtained records from the Social Security Administration regarding the Veteran's claim for disability benefits.

Pursuant to the Board remand, the Veteran underwent a VA examination in November 2014.  The report of the November 2014 VA examination reflects that the examiner reviewed the Veteran's electronic claims file and past medical history, recorded his current complaints, conducted appropriate examination and interview, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the November 2014 VA examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his counsel have not contended otherwise.

In a June 2011 statement, the Veteran's counsel requested an examination to determine whether the Veteran's headaches and brain damage are related to service.  The Veteran was not provided with a VA examination with regard to his claim to reopen entitlement to service connection for headaches and brain damage, which the Board finds was not required.  Under 38 C.F.R. § 3.159(c)(4)(iii) (2015), providing a VA examination in a new and material evidence claim can only be considered if new and material evidence is actually presented or secured.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003); but cf. Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board finds that the Veteran did not present new and material evidence showing that his headaches and any brain damage are related to active service.  Therefore, ordering a VA examination is not appropriate.  

In light of the above, to include the issuance of the supplemental statement of the case in March 2015, VA complied with the directives of the April 2012 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

In short, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Governing law and regulations

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active duty.  See 38 U.S.C.A. §§ 1110, 1131.

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2014).

Certain chronic disabilities - such as arthritis - are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Where chronicity of certain diseases is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. §§ 3.303(b), 3.309(a).

The mere fact of an in-service injury is not enough; there must be evidence of a chronic disability resulting from that injury.  In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a veteran's claim.  See 38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when evidence, regardless of its date, establishes that a veteran had a chronic condition in service and still has that condition.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997).  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

A rating decision becomes final and binding and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1103 (2015).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).
 
New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.   Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

Claim to Reopen

The RO has considered a new theory of entitlement for service connection for headaches and brain damage - as secondary to paranoid schizophrenia or schizoaffective disorder.  A new etiological theory for service connection does not constitute a new claim.  See Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  New and material evidence is still required to reopen the previously denied claim of entitlement to service connection for headaches and brain damage.

The August 2002 rating decision reopened and denied a claim of entitlement to service connection for headaches and brain damage on the merits on the basis that the current disorder was not related to active service.  At the time of the August 2002 rating decision, the evidence of record consisted of service treatment record, medical treatise information, a March 2002 VA examination report, and an August 2002 VA medical opinion.  

The Veteran's service treatment records show that he did box during service.  In December 1974, he complained of headaches and the diagnosis was measles.  From March to May 1975, the Veteran was hospitalized for a left foot infection.  The discharge diagnoses were left foot cellulitis and intermittent headaches of an undetermined etiology.  At a March 1978 separation examination, the Veteran denied a history of frequent or severe headaches.  The head and neurological evaluations were normal.  

The Veteran submitted a medical treatise titled Mild Head Injury in Sports that states mild head injury has been recognized as producing numerous post-concussive symptoms that temporarily reduce an individual's ability to function.  The treatise further states that controversy exists over the short- and long-terms effects of mild head injuries and that the effects of repeated concussive blows to the head have not been sufficiently studied.

The March 2002 VA examination report reflects a diagnosis of chronic intermittent stable occipital headaches.  The examiner opined that it cannot be said that the headaches have been aggravated by in-service boxing or are a chronic disability related to in-service boxing.

In the August 2002 VA medical opinion, a VA podiatrist noted that the Veteran may have neurological changes related to either boxing or substance abuse that can precipitate or exacerbate muscular spasms.

The evidence added to the record since August 2002 includes VA treatment records.   VA treatment records reflect that in December 2006 the Veteran reported that he had headaches starting in 1997 after a fall at VA.  The assessment was headaches of an unclear etiology.  

As for the headaches and brain damage being secondary to paranoid schizophrenia or schizoaffective disorder, service connection is not in effect for a psychiatric disorder.  In the unappealed August 2002 rating decision, the RO denied service connection for paranoid schizophrenia and schizoaffective disorder.

Thus, this evidence does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for headaches and brain damage - that is, showing that the current headache disorder and any possible brain damage is related to active service.  In short, none of the evidence associated with the claims file since the February 2007 Board decision is new and material.  The claim to reopen is denied.

Bilateral ankle disorders

The Board has reviewed all of the evidence of record, to include the VA and service treatment records and the VA examination report.  The weight of the evidence shows that the Veteran does not have and has not had a right ankle disorder, to include arthritis, since he filed his claim in May 2006.  Similarly, the weight of the evidence shows that the Veteran does not have and has not had a left ankle disorder, to include arthritis, since he filed his claim in May 2006.

The Veteran's service treatment records show that he suffered a right ankle sprain in October 1974.  There were no further complaints, findings, or diagnoses of an ankle symptomatology or an ankle disorder.  At the March 1978 separation examination, the lower extremities were normal.  The Veteran reported a history of foot trouble.  It was noted that he had a foot injury a long time ago but that there was no problem.

December 1999 VA X-rays of the ankles show bilateral minimal narrowing of the ankle mortise.  The impression was bilateral mild degenerative arthritis of the feet.  These X-rays, taken over 21 years after separation from active service, are the first medical evidence of arthritis.

May 2012 VA X-rays of the ankles show that the bones of both ankles were normally aligned.  The articular surfaces of the joints in both ankles were smooth.  There was no narrowing of the joint space in either ankle.  There was no evidence of trauma in either ankle.  The surrounding soft tissues in both ankles were normal.

The November 2014 VA examination report reflects that there was normal range of motion in both ankles and that there was no pain in either ankle noted on examination.  Muscle strength in both ankles was 5/5 bilaterally in plantar flexion and dorsiflexion.  Ankle instability or dislocation was suspected bilaterally.  The anterior drawer and talar tilt tests in both ankles, however, did not reveal laxity compared with the opposite side.  The examiner concluded that there was no current diagnosis of an ankle disorder.

VA treatment records do not show a diagnosis of an ankle disorder on the problem list.  

While the Board is not free to ignore the opinion of a treating physician, neither is it required to accord it additional weight.  Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  The Federal Circuit has declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The United States Court of Appeals for Veterans Claims (the Court) has also held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical opinion may not, however, be discounted solely because a medical professional did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Rather, the question is whether the medical professional was informed of all relevant facts in rendering a medical opinion.  Id.

The Board places great weight on the November 2014 VA examination report because it contains a thorough physical examination.  The Board also places greater weight on the May 2012 VA X-rays showing no arthritis than on the December 1999 VA X-rays showing bilateral minimal narrowing of the ankle mortise because these X-rays are more recent and because VA treatment records do not show a diagnosis of arthritis in either ankle.  Therefore, the weight of competent medical evidence does not show that the Veteran has arthritis in either ankle.

As for continuity of ankle symptomatology, the Veteran has not claimed ankle symptomatology since active service.  In any event, supporting medical evidence is required because a claim based on continuity of symptomatology can only be granted if there must be competent medical evidence of a current disorder for which there is continuity of symptomatology.  As noted above, the preponderance of the competent medical evidence preponderates against finding that the Veteran has or has had an ankle disorder during the appellate term.  

The Veteran complained of ankle pain and swelling at the November 2014 VA examination.  Pain and swelling alone, however, are symptoms, not a diagnosed disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

To the extent that the Veteran is claiming that his ankle symptomatology is evidence of a current disability, the Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the existence of an ankle disorder, to include arthritis, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). 

Based on the foregoing, the Board concludes that the preponderance of the evidence is against granting service connection for a right ankle disorder or a left ankle disorder.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has not been received to reopen a claim of entitlement to service connection for headaches and brain damage.  The claim is denied

Entitlement to service connection for a right ankle disorder is denied.

Entitlement to service connection for a left ankle disorder is denied.


REMAND

In a September 2015 statement, the Veteran's counsel argued that a contemporaneous examination for the bilateral pes planus is warranted.  The last VA examination was in January 2012.  The Board is of the opinion that a new VA examination is in order.  The "duty to assist" requires a "thorough and contemporaneous medical examination" that is sufficient to ascertain the current level of disability, and accounts for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  This medical examination must consider the records of prior medical examinations and treatment in order to assure a fully informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

On January 28, 2011, a VA doctor discontinued the Veteran's prescription for warfarin because he had been noncompliant with taking the medication and with testing his international normalized ratio (INR) level.  From August 21, 2011, to August 24, 2011, the Veteran was hospitalized at a VA facility for deep vein thrombosis with pulmonary embolism.  The Veteran asserted that his pulmonary embolism was due to the VA's discontinuance of the warfarin prescription.  A VA medical opinion is necessary to determine whether the pulmonary embolism is due to the VA's discontinuance of the warfarin prescription on January 28, 2011, and whether his deep vein thrombosis and cellulitis resulted in an additional disability due to the discontinuance of the warfarin prescription on January 28, 2011.

Pursuant to the Board's remand, the Veteran underwent a VA examination in November 2014 regarding his leg muscle cramps to determine whether he has a current disability.  The examiner stated that there is no current diagnosis of a muscle disorder but that studies are ongoing.  The examiner noted that the Veteran would be undergoing a magnetic resonating imaging (MRI) scan of the lumbar spine.  Later in December 2014, the VA MRI scan of the lumbar spine showed degenerative changes of the lumbar spine.  Since the AOJ did not get an addendum addressing the existence of a current disability after the MRI scan of the lumber spine was completed, the AOJ did not comply with the directives of the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998).  An addendum to the November 2014 VA examination that addresses whether there is a current disability involving leg muscle cramps in light of the results from the VA MRI scan of the lumbar spine is necessary.

With regard to the secondary-service-connection theory of entitlement for the leg muscle cramps, the Veteran has not been provided notice of the information and evidence needed to substantiate and complete a claim of entitlement to service connection on a secondary basis, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  Such notice must be provided.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

The AOJ last assigned ratings for the non-service-connected disabilities in August 2012.  Given the passage of time, the AOJ should determine what the Veteran's disabilities currently are and assign ratings for such disabilities for pension purposes.

The issue of entitlement to special monthly compensation based on the need for regular aid and attendance or housebound status is inextricably intertwined with the 1151 issues and the remaining service connection issue.  Therefore, the Board will defer adjudication of that claim pending development on the 1151 claims and the remaining service connection claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should provide the Veteran notice of the information and evidence needed to substantiate and complete a claim of secondary service connection, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

2.  Ask the Veteran to identify all treatment for his disabilities, to include leg muscle cramps, bilateral pes planus, bilateral degenerative joint disease of the feet, deep vein thrombosis, bilateral cellulitis of the legs, and pulmonary embolism, and obtain all identified records.

3.  Thereafter, afford the Veteran a VA examination to determine the nature and extent of his bilateral pes planus.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability due to bilateral pes planus.  

4.  The AOJ should have the November 2014 VA examiner review the Veteran's claims file.  If that medical professional is unavailable, the AOJ should arrange to have the Veteran's claims file reviewed by another medical professional.  The November 2014 VA examiner must indicate that the claims file was reviewed in conjunction with the preparation of the medical opinion report.  If the November 2014 VA examiner thinks another VA examination is necessary, the Veteran should be scheduled for one.  The November 2014 VA examiner should address the following:

a)  With consideration with the December 2014 VA MRI scan of the lumbar spine showing degenerative changes of the lumbar spine, identify any disability manifested by leg muscle cramps that is shown on current examination or otherwise indicated in the record at any time since May 2006.

b)  For each disability manifested by leg muscle cramps identified, provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of military service, to include complaints of cramps in his legs in March 1978.

c)  For each disability manifested by leg muscle cramps is identified, provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is either (1) caused or (2) aggravated (i.e. permanently worsen beyond the normal progression of the disability) by the Veteran's service-connected bilateral pes planus or bilateral degenerative joint disease of the feet.  If the November 2014 examiner finds that the leg muscle cramps are aggravated by the service-connected bilateral pes planus or bilateral degenerative joint disease of the feet, then he/she should quantify the degree of aggravation, if possible.

The November 2014 examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

5.  The AOJ should have a medical professional review the Veteran's claims file and prepare a medical opinion regarding the nature of the deep vein thrombosis, bilateral cellulitis of the legs, and pulmonary embolism.  The medical professional must indicate that the claims file was reviewed in conjunction with the preparation of the medical opinion report.  If the medical professional thinks a VA examination is necessary, the Veteran should be scheduled for one.  The medical professional should address the following:

(a.)  Whether it is at least as likely as not (i.e. 50 percent or greater) that the Veteran has any additional disability involving the deep vein thrombosis that was caused by the decision on January 28, 2011, by a VA doctor to discontinue the warfarin prescription.

(b.)  Whether it is at least as likely as not (i.e. 50 percent or greater) that the Veteran has any additional disability involving the bilateral cellulitis of the legs that was caused by the decision on January 28, 2011, by a VA doctor to discontinue the warfarin prescription.

(c.)  If the medical professional finds that it is at least as likely as not that there is an additional disability involving either the deep vein thrombosis or bilateral cellulitis of the legs was caused by the decision on January 28, 2011, by a VA doctor to discontinue the warfarin prescription, whether it is at least as likely as not (i.e. 50 percent or greater):

(i)  that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA doctor in discontinuing warfarin prescription on January 28, 2011; 

(ii)  that the current additional disability involving deep vein thrombosis or bilateral cellulitis of the legs caused by the discontinuing of the warfarin prescription on January 28, 2011, was an event not reasonably foreseeable.

(d.)  Whether it is at least as likely as not (i.e. 50 percent or greater) that the pulmonary embolism treated in August 2011 was caused by the decision on January 28, 2011, by a VA doctor to discontinue the warfarin prescription.

(e.)  If the examiner finds that it is at least as likely as not that the pulmonary embolism was caused by the decision on January 28, 2011, by a VA doctor to discontinue the warfarin prescription, whether it is at least as likely as not (i.e. 50 percent or greater):

(i.)  that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA doctor in discontinuing the warfarin prescription on January 28, 2011; 

(ii) that the pulmonary embolism caused by the discontinuing of the warfarin prescription on January 28, 2011, was an event not reasonably foreseeable.

The medical professional should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

6.  The AOJ should determine what the Veteran's disabilities are and assign ratings for such disabilities for pension purposes.  The AOJ is free to undertake any additional development deemed necessary in this regard, in light of any evidence obtained, to include obtaining any examinations if the treatment records are not sufficient to allow for a determination.

7.  The AOJ should undertake any additional development deemed necessary with regard to the claim of entitlement to special monthly compensation based on the need for regular aid and attendance or housebound status.

8.  Thereafter, the AOJ must readjudicate the issues on appeal.  If any benefit is not granted, the Veteran must be furnished with a supplemental statement of the case with a copy to his counsel and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


